ST. PAUL, J.
[1] This is a suit under the Employers’ Liability Act (Act No. 20 of 1914), and the defendant has excepted that the suit is premature, because it is “now doing all that is required of it under said act and has not failed in its duty in any particular.” Suffice it to say that plaintiff and defendant vary widely as to what is required of defendant under said act and the circumstances of this case, and hence there arises between them a controversy which plaintiff has properly submitted to a court for determination.
I.
[2, 3] For the rest, plaintiff was seriously injured and claimed compensation for total and permanent disability; say, $18 per week *491for 300 weeks, plus $18 per week additional for the first 100 weeks, for alleged disfigurement.
The trial judge (who saw the injured man, and heard all the testimony) allowed him in all $18 per week for 90 weeks.
The defendant seems not to complain of the amount of the weekly allowance, but only of the number of weeks during which it is to run; and this on the hypothesis that plaintiff may recover during said 90 weeks. But the act allows of adjustments from year to year; which is quite often enough, unless the statute is to become wholly nugatory; for even as it is this present plaintiff has already by this appeal been kept out of his compensation for more than a year, contrary to the manifest purpose of the statute, which intends weeloly benefits and not lump sum payments.
We find no merit in the defense; nor in plaintiff’s demand for an increase. Both are frivolous.
Decree.
The judgment appealed from is therefore affirmed.
Rehearing refused by Division A, composed of. Chief Justice PROVO STY and Justices OVERTON and LECHE.